DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features would define the ‘thermal cycle region’ as such and configure it for applying a thermal cycle as recited. It is also unclear whether or not the ‘air communication’ ports must be fluidly coupled to the channel and to an air source / environment. Additionally, ‘respective ends’ of the channel lack antecedent basis. It is further unclear how the ‘respective ends’ are inter-related with ends of the ‘branch’ channels [i.e., channels that ‘branch’ off a main channel]. 
	In claim 2, it is not clear how the ‘first’ and ‘second’ temperatures can be maintained as recited in the absence of means for heating / cooling and of at least one temperature sensor, connected to a controller that is programmed accordingly [the same consideration applies to claims 6-10 with respect to the temperature control unit]. It is further unclear how the ‘air communication’ port on the ‘side’ of the second temperature region must be inter-related with the ‘pair’ of the ports recited in claim 1. 
	In claim 3, it is unclear from the claim language how the ‘branching part’ of the channel must be structurally inter-related with the ‘branch’ channels of the preceding claims. 
	Regarding claims 6-10, it is unclear what structural features must configure the temperature control unit and the liquid feeding system for the intended functionality as recited. 
Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Woudenberg  et al., [US  20070111299]. 
	With respect to claims 1-4 and 6-9, Woudenberg bio test devices comprising, as shown in Figures 6A-B, : a substrate with  channel 110; a pair of air communication ports  102, 106, provided at respective ends of the channel; and a plurality of branch channels 112, capable to function as recited. Woudenberg further explains in paragraph [0123] that the devices of the invention may be adapted to allow rapid heating and cooling of the regions 108 [‘temperature’ regions,, ‘thermal cycle’ region]  to facilitate reaction of the sample with the analyte-detection reagents’, where ‘the regions 108 can be selectively heated to different temperatures. The devices also include a temperature-controller and valves [‘liquid feeding system’]-see [0123], [0043].  

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 5 and 10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Woudenberg et al.  
Regarding claims 5, 10, Figures 6A –B further show each branch channel 112 having a bent part. Although Woudenberg does not teach these portions to have different curvature radii as recited,  it would have been clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention, to have modified the invention of Woudenberg by having varied the radii as desired, depending on particular goals of testing, to optimize flow conditions and diversify the tests to be performed. Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘bent parts’ with a respective curvature radius, the ‘first’ and ‘second’ temperature regions, as well as the ‘side’ of the ‘second temperature’ region, configured as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

9        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798